Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
Status of the claims
Claims 1, 6, 8, 9 is/are amended, and claim 10 is/are cancelled.  Currently claims 1-9 are pending in this application.
Specification
The attempt to incorporate subject matter into this application by reference to Patent 10,569,638 is ineffective because the root words "incorporate" and/or "reference" have been omitted, see 37 CFR 1.57(c)(1).
The amendment filed 11/10/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The entirety of new additions including revised Figs 16 and 17 are not supported.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims, 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “at least one DC alternator or DC generator in said plurality of DC alternators or DC generators is configured solely to provide stored energy for said at least one removable battery pack” in line 32-33 which is not described in originally filed specification and/or drawings.
Claim 8 recites “at least one DC alternator or DC generator in said plurality of DC alternators or DC generators is configured solely to provide stored energy for said at least one removable battery pack” in line 15-17 which is not described in originally filed specification and/or drawings.
Claim 9 recites “at least one DC alternator or DC generator in said plurality of DC alternators or DC generators is configured solely to provide stored energy for said at least one removable battery pack” in line 48-50 which is not described in originally filed specification and/or drawings.
Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that “Line 15 on Page 20 of the application, as filed, references the systems of the Inventor, as described in his U.S. Patent Number 10,569,638 ('638), and incorporated by referencing the patent” are not persuasive since attempt to incorporate subject matter into this application by reference to Patent 10,569,638 is ineffective because the root words "incorporate" and/or "reference" have been omitted, see 37 CFR 1.57(c)(1).
Rejections over prior art are withdrawn in view of claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753